     Case 2:17-cv-01025-JAM-AC Document 124 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMY DAVID RAMIREZ-                               No. 2:17-cv-01025 JAM AC
      CASTELLANOS, et al.,
12
                         Plaintiffs,
13                                                       ORDER
              v.
14
      NUGGET MARKET, INC., et al.,
15
                         Defendants.
16

17

18          Pending before the court is a motion for discovery by defendants Issa Quarra and Building

19   Maintenance Group, ECF No. 119, which is referred to the undersigned pursuant to E.D. Cal.

20   R. (“Local Rule”) 302(c)(1). The motion was filed on May 29, 2020. The undersigned struck the

21   brief as non-comlpliant with Local Rule 251(c), and ordered a joint statement to be filed on or

22   before June 24, 2020. ECF No. 120. No joint statement has been filed.

23          Local Rule 251(b) establishes the requirements for any party bringing a motion pursuant

24   to Federal Rules of Civil Procedure 26 through 37, including the requirement that the parties meet

25   and confer and file a joint discovery statement. Here, no joint discovery statement has been filed,

26   despite a specific warning that failure to file a joint statement would result in denial of the motion

27   without prejudice. ECF No. 120. Accordingly, because the moving party did not satisfy Local

28   Rule 251(b)’s joint discovery statement requirement, the motion for discovery will be denied
                                                        1
     Case 2:17-cv-01025-JAM-AC Document 124 Filed 06/26/20 Page 2 of 2

 1   without prejudice. See e.g., United States v. Molen, 2012 WL 5940383, at *1 (E.D. Cal. Nov. 27,
 2   2012) (where a party fails to comply with Local Rule 251, discovery motions are denied without
 3   prejudice to re-filing).
 4           For the reasons state above, IT IS HEREBY ORDERED that defendants’ motion for
 5   discovery (ECF No. 119) is DENIED without prejudice.
 6           IT IS SO ORDERED.
 7   DATE: June 25, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
